Bergstrom, J. Claimant, Effie Sperry, was employed at the East Moline State Hospital, East Moline, Bock Island County, Illinois. On November 11, 1944 while so employed and in the discharge of her duties* a patient attacked claimant and dragged her around the room, and in the course of said altercation claimant suffered a fracture of her left hip. That immediately after the said injury Dr. Walton Tackett, a physician in the State Hospital was notified of said injury, and the claimant was hospitalized at the East Moline State Hospital. That Dr. Louis Daniel Bar ding, a licensed physician in the City of East Moline was also called and assisted in reducing said' fracture, and thereafter, from time to time administered treatment to the claimant. That while claimant was convalescing, she fell from the bed in.said institution and suffered another fracture of said left hip in substantially the same place. Claimant remained under the care of Drs. Tackett and Bar ding .until July 23, 1945, when she was discharged from the hospital. She was taken to the home of her daughter-in-law, where she remained in a wheel chair until Christmas of 1945, when she started walking by pushing a chair around in front of her, and as the "leg became stronger she later could walk with the aid of a cane. At the time of the injury, employer, and employee were operating under the provisions of the Workmen’s Compensation Act of this State, and notice of the accident and claim for compensation were made within the time provided by the Act. The accident arose out of and in the course of claimanat’s employment. At the time of the injury claimant was 64 years of age and had no children under the age of 16 years dependent upon her for support. The evidence shows that claimant, at the time of her - injury, was receiving $120.00 per month, or $1,440.00 per year. Claimant’s compensation rate is, therefore, $16.27 per week. The record shows that claimant incurred temporary total disability until. July 23, 1945 and is entitled to compensation from November 12, 1944 to July 23, 1945, a period of 36-1/7 weeks at a compensation rate of $16.27 per week, or the sum of $588.04. From this amount should be deducted the sum of $532.70 which claimant received for non-productive time, leaving a balance due her of $55.34 for temporary total disability. Respondent paid for the medical and hospital services rendered the,claimant, excepting the charges of Dr. Louis Daniel Barding amounting to $279.00, which has not been paid. ■ Claim is made for complete and permanent disability. Claimant, testifying in her own behalf, stated that she can walk around the house provided she holds on to something or uses a cane, but can’t get along without support. This is also substantiated by the testimony of her daughter-in-law, and Dr. Barding testified that claimant had a shortening of the leg and that the hip joint was quite stiff; that, in his opinion, this condition would be permanent, and that she would require a cane or some kind of support permanently. He last examined her about the time she was discharged from the hospital, at which time he came to his conclusion with respect to the permanent character of her injuries. From the evidence, the Court is of the opinion that claimant is entitled to an award for the total loss of the use of her left leg. Under the provisions of the Workmen’s Compensation Act she is, therefore, entitled to an award computed on the basis of $16.27 per week for 190 weeks, or $3,091.30, plus $55.34 balance due for temporary total disability, a total of $3,146.64, plus the sum of $279.00 payable to Dr. Louis Daniel Barding, East Mo-line, Illinois for medical services, plus the sum of $53.24 payable to Arne N. Bufe, 2508 23rd Ave. Ct.,. Moline, Illinois for reporting the testimony at the hearing before Commissioner Jenkins. An award is therefore entered in favor of claimant, Effie Sperry, in the sum of $3,146.64 payable as follows: $1,470.83, which has accrued and is payable forthwith; ' $1,675.81, payable in weekly installments of $16.27 beginning March 31, 1947 for a period of 103 weeks. An award is also entered in favor of Dr. Louis Daniel Bar ding for medical services in the sum of $279.00, which is payable -forthwith. An award is also entered in favor of Arne 1ST. Bufe for stenographic services in the amount of $53.24, which is payable forthwith. This award is subject to the approval of the Governor as provided in Section 3 of 11 an Act concerning the payment of compensation awards to State employees.”